2017 IL 120448



                                             IN THE
                                    SUPREME COURT
                                                OF
                              THE STATE OF ILLINOIS



                                        (Docket No. 120448)

     DOLJIN CHULTEM et al., Appellants and Cross-Appellees, v. TICOR TITLE INSURANCE
                   COMPANY et al., Appellees and Cross-Appellants.


                                    Opinion filed May 18, 2017.



         PER CURIAM

                                             OPINION

¶1          In this case, one Justice of this court has recused himself, and the remaining
         members of the court are divided so that it is not possible to secure the
         constitutionally required concurrence of four judges for a decision (see Ill. Const.
         1970, art. VI, § 3). Accordingly, the appeal is dismissed. The effect of this
         dismissal is the same as an affirmance by an equally divided court of the decision
         under review but is of no precedential value. See Perlman v. First National Bank of
         Chicago, 60 Ill. 2d 529, 530 (1975).

¶2           THOMAS, J., took no part.